UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2008 Commission File Number: 000-53311 JayHawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado 20-0990109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6240 E. Seltice Way, Suite C, Post Falls, Idaho (Address of principal executive office) 83854 (Postal Code) (208) 667-1328 (Issuer's telephone number) 370 Interlocken Blvd. Suite 400, Broomfield, Colorado 80021 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01- Other Events Reference is made to the Registrant’s press release dated September 24, 2008, filed hereto as exhibit 99.1. ITEM 9.01 - Financial Statements and Exhibits (d) Exhibits Exhibit Description 99.1 Press Release dated September 24, 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Jayhawk Energy, Inc. Date:September 24, 2008By:/s/ Lindsay E. Gorrill Name:Lindsay E. Gorrill Title:President and CEO
